DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.
 
Previous Rejections
Applicant’s arguments, filed 24 February 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or 
	
Claim Status
Claims 16-17 and 20 are cancelled.
Claim 21 is newly added.
Claims 1-15, 18-19, and 21 are pending.
Claims 1-14 are withdrawn.
Claims 15, 18-19, and 21 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 15, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jani (WO 2006/127481 A2; of record), in view of Changoer (US 2018/0110730 A1; of record), Strause (“Full Spectrum Hemp Oil vs CBD Isolate,” downloaded 07/29/2020 from https://medium.com/randy-s-club/how-hemp-oil-heals-cd0e0154bd51, dated 09/28/2017; of record), Ream (US 4,088,788; of record), Anastassov (WO 2016/100516 A1; of record), and Rouhani (“How to Ease Mouth Pain if You Cannot Make it to the Dentist Right Away,” downloaded 10-19-2020 from https://www.smileconceptsaz.com/how-to-ease-mouth-pain-if-you-cannot-make-it-to-the-dentist-right-away/, dated 01/15/2015; of record), as evidenced by Alankar (Asian Journal of Pharmaceutical and Clinical Research. Volume 2, Issue 2, April- June, 2009, 27-33; of record) and Cuñetti (Transplantation Proceedings, 50, 461-464 (March 2018).
Claim 15 is drawn to a method of treating oral pain of a patient using a chewing gum or lozenge product for delivery of full spectrum hemp oil and menthol through an oral mucous membrane of cheek tissue inside an oral cavity of the patient, the chewing gum or lozenge product being a unit dose formulation and including a shell enclosing an internal void containing full spectrum hemp oil, a coating covering the exterior of the shell, the coating Including sugar and 

    PNG
    media_image1.png
    356
    557
    media_image1.png
    Greyscale
             
Jani teaches a center-filled chewing gum comprising:
1) a first region, wherein “the terms ‘first region’ and ‘center-fill’ are used interchangeably to refer to the innermost region of the compositions” (pg 4, [0016]); 
2) a second region, wherein “the terms ‘second region’ and ‘gum region’ are used interchangeably to refer to a region of the compositions that may be adjacent to or at least partially surrounding the center-fill, or innermost, region (pg 4, [0017]); and 


Jani teaches that the composition can comprise active agents or drugs, including analgesics and anesthetics including menthol and local anesthetics (pgs 50-51, [0312]-[0313]; pg 60, [0342]; pg 61, [0346]), teaching a method for treating oral pain.
Jani teaches the advantage of center-filled chewing gum include consumer preference (pg 84, [0364]); the ability to provide a modified release profile (pg 4, [0021]); and the ability to provide a single gum piece with multiple, incompatible active agents since the incompatible agents can be included in different portions or regions of the chewing gum composition (pg 26, [0241] and pg 27, [0246]).
Jani teaches menthol as a flavor (pg 41, [0291]), as a sensate or cooling ingredient (pg 46, [0301]), as a breath freshening ingredient (pg 47, [0305]), and as a throat soothing analgesic agent (pg 60, [0342]). Jani teaches menthol can be located in the coating as a cooling agent (pg 67, Table 1) in an amount of 500 ppm (0.05%). As calculated by the Examiner, given a 5-7 gram gum piece (pg 7, [0038]), the amount of menthol as cooling agent may be 2.5-3.5 mg, within the claimed range.
Jani teaches the coating can comprise sugar (pg 25, [0241]). 
For the claim 15 limitation of “releasing the liquid filling into the oral cavity after the release of the sugar and menthol into the oral cavity has started,” one of ordinary skill would understand that the outer layer of the center-filled would be 
For claims 18 and 19, Jani teaches fillers in an amount of from zero to about 40% (pg 14, [0057]), overlapping the claimed range, and sweeteners in an amount of from about 0.001% to about 3%, (pgs 16-17, [0067]), likewise overlapping the claimed range.
For the limitation of newly added claim 21, Jani teaches food acids may be present in any of the three layers of the chewing gum, including the coating (pg 27-28, {0249]).
Jani does not teach a full spectrum hemp oil in the void, a chewing gum or lozenge product that includes less than 0.3% THC, or an amount of citric acid of from about 10 mg to about 70 mg for salivary stimulation.
Changoer, Strause, Ream, Anastassov, and Rouhani teach the missing elements of Jani. 
Changoer teaches a method of treating pain comprising a chewing gum composition containing at least one cannabinoid (pg 2, [0017] and [0018]). Changoer teaches a 2 gram chewing gum piece can contain 2-100 mg of cannabinoid (pg 2, [0047]) overlapping the claimed range of claim 15. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I). 
Changoer teaches cannabinoids may be isolated by extraction or cold pressing of cannabis plants (pg 1, [0013]) and cites “hemp oil” (pg 3, [0048]) and cannabidiol (pg 4, [0052]) as cannabinoids suitable for the method. 

Ream teaches chewing gum compositions to stimulate salivation, comprising the addition of at least 3 per cent of citric acid (Abstract), within the range recited in claim 15. Regarding the claim 15 limitation of an amount of citric acid of from about 10 mg to about 70 mg, MPEP 2144.05(I) states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close,” and MPEP 2144.05(II) states that “"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, it is within the capability of one of ordinary skill to determine the optimal amount of citric acid in a chewing gum product in order to achieve the desired amount of salivation while preserving the desired taste profile. It is noted that the evidentiary art of Cuñetti teaches that orally dosed CBD causes dry mouth as an adverse side-effect (Abstract). 
Strause teaches that full spectrum hemp oil is a preferred substitute for isolated, purified cannabidiol (pg 4, third paragraph) for the treatment of pain and 
Anastassov teaches oral care compositions comprising cannabinoids, preferably cannabidiol, are useful for treating periodontitis and dental pain (Abstract). 
Rouhani teaches menthol is useful for treating oral pain (pg 1, “Cough Drops”).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include full-spectrum hemp oil and citric acid as a salivary agent, each in the respective claimed amount, in the chewing gum method taught by Jani. A person of ordinary skill would have been motivated to choose full-spectrum hemp oil comprising cannabidiol as the specific cannabinoid to include in the method of Jani because Changoer teaches cannabidiol as a desired active ingredient in a chewing gum useful for treating pain, Strause teaches that full-spectrum hemp oil is more effective in treating pain and inflammation than purified cannabidiol, and inherently contains an amount of THC below the claimed amount. Additionally, a person of ordinary skill would have been motivated to choose citric acid the claimed amount, in milligrams and percent, in the method of Jani because Ream teaches that an amount of citric acid of 3% is effective in increasing the amount of saliva produced while chewing.

Regarding the limitation of “leaving the chewing gum or lozenge product in the oral cavity for delivery of the full spectrum hemp oil and menthol…with a dosing time from about 5 to about 15 minutes,” one of ordinary skill in the art would have optimized the chew time to obtain pain relief based on the method taught by the combination of Changoer, Strause, Anastassov, Rouhani, and Ream. Determining the optimum values of result effective variables is ordinarily within the skill of the art. See In re Boesch, 617 F.2d 272,276 (CCPA 1980). In re Aller, 220 F.2d 454, 456 (CCPA 1955) "[W]here general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Therefore, one of ordinary skill in the art would have had a reasonable expectation of success of optimizing the chew time of the method, and removing the chewing gum mass from the mouth after the claimed chew time, based on the disclosures of Jani, Changoer, Strause, Anastassov, Rouhani, and Ream.
 would have had the same effect on salivation and delivery through the oral mucosal membrane as that which is instantly claimed, and addition of citric acid for increased salivation would be useful to treat the adverse side effect of dry mouth caused by cannabidiol taught by the evidentiary art of Cuñetti. Something which is old (e.g. the composition of the combination of Jani, Changoer, Strause, Anastassov, Rouhani, and Ream) does not become patentable upon the discovery of a new property (e.g. the effect on absorption), and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II). 

Obviousness-type Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) Claims 15 and 18-19 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 15-20 of copending Application No. 16/807,281 (reference application). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner’s Reply to Attorney Arguments
The remarks of 24 February 2021 have been fully considered. However, claims 15 and 18-19 stand rejected under 35 U.S.C. § 103 as unpatentable over the references cited above.

1. Rejection of claim 15 under 35 USC § 103 over Changoer, Strause, Ream, Anastassov, and Rouhani
and
2. Rejection of claims 16-19 under 35 U.S.C. §103(a) over Changoer, Strause, Ream, Anastassov, Rouhani and Jani 
The applicant argues that none of the references teach or suggest a shell inclosing an internal void and a liquid filling the void, said liquid comprising full 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. As discussed above, Jani teaches a center-filled chewing gum comprising a shell inclosing an internal void and a liquid filling the void, wherein the liquid comprises a pharmaceutically active compound. While Jani does not specifically teach the pharmaceutically active compound in the chewing gum composition, this limitation is taught by Changoer. As set forth in MPEP 2145(IV), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references, as applicant presently argues.
The Examiner also disagrees with applicant’s argument that the prior art references do not teach the claimed structure. As discussed above, Jani teaches a method comprising a three-part, center-filled chewing gum, and further teaches the method wherein the coating comprises a flavoring such as menthol or peppermint oil (which is primarily comprised of menthol) and a sweetener such as sugar (see references above).
The applicant further argues that the prior art does not teach releasing of the sugar and menthol in the coating into the oral cavity prior to the release of the Wyers v. Master Lock Co., 616 F.3d 1231, 95 USPQ2d 1525 (Fed. Cir. 2010), “KSR and our later cases establish that the legal determination of obviousness may include recourse to logic, judgment, and common sense, in lieu of expert testimony. . . .” 
The applicant argues that Jani does not teach or suggest an increase in the speed with which the full spectrum hemp oil and menthol are delivered through the oral mucous membrane. The cited reference only relates to saliva stimulation and not any resulting effect of the stimulation or use other than making the user’s mouth moist.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. The cited reference of Ream teaches citric acid in the claimed amount as a salivating agent in chewing gum. It would be obvious to one of ordinary skill in the art to add a salivating agent since the newly cited evidentiary art of Cuñetti teaches that cannabidiol, the active ingredient in full-spectrum hemp oil, causes dry mouth as an unwanted side-effect. As set forth in MPEP 2144(IV), a rationale different from applicant’s is permissible; that is, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

2. Rejection of claims 15-19 on the ground of nonstatutory double patenting over claims 15-20 of copending Application No. 16/807,281
The applicant argues that since the ‘281 application is still in prosecution, a response to this rejection is put off.
This reply is considered non-responsive as set forth in MPEP 804(I)(B)(1):
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP §1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.

As such, the rejection is maintained.
	
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612